Exhibit 10 (i). 2




Agency Agreement with First Integrated Health, Inc.







February 22, 2006










Dear Muzzy:




This Agreement sets forth the general terms upon which First Integrated Health,
Inc. (“FIH”) will produce insurance business for Independence American Insurance
Company ("IAIC") and other Independence Holding Company (“IHC”) affiliates as
further described in this letter.  




1)

New Business.  FIH shall begin to write all of its fully-insured group and
individual medical insurance (“Fully-Insured”) and stop-loss medical insurance
(“Stop-Loss”) that is currently underwritten and/or administered by FIH
(collectively, “Health Business”) on IAIC Paper in the states listed on Schedule
A hereto as soon as practicable after the date hereof.  In addition, FIH shall
begin to write life and dental coverage using IHC Paper as soon as practicable
(“Other Business”).




2)

Transfer of Existing Block.  At least 40% of the Fully-Insured Health Business
shall be transferred to IAIC Paper on January 1, 2007  FIH will use its best
efforts to transfer the balance of the Fully-Insured Health Business to IAIC on
January 1, 2007 and in no event later than July 1, 2007.  The Stop-Loss Health
Business will be transferred at each respective renewal date during 2007.




3)

Compensation.




(a)

Initial Compensation.  Within 5 business days after execution of this Agreement
by both parties, IAIC shall pay to FIH $2,500,000 cash. FIH shall simultaneously
pay such amount to IHC, which hereby agrees to issue to FIH 125,000 shares of
unregistered IHC common stock (the “IHC Stock”) in consideration of $2,500,000
cash and other good and valuable consideration.  IAIC shall hold the IHC Stock
in escrow until such time as the aggregate annualized premiums for the Health
Business and Other Business written by FIH is at least $30 million, at which
time IAIC shall distribute to FIH the IHC Stock less the number of shares of IHC
Stock necessary to maintain the Collateralization of Risk.

(b)

Compensation after Five Years.  If the Threshold Premium for 2011 is at least
$50 million and the Aggregate Underwriting Gain is at least 6% from inception
through December 31, 2011, in the event that the Fair Market Value of the IHC
Stock as January 1, 2012 is less than $40, IAIC agrees to pay to FIH, in cash,
$5,000,000 less the Fair Market Value as of January 1, 2012 multiplied by
125,000; provided in no event would IAIC have to pay FIH more than $2,500,000.
 In the event that the Aggregate Underwriting Gain is less than 6%, but not less
than 4.5%, then the additional payment will be determined in accordance with
Schedule B hereto.




(c)

Continuation of Agreement.  If the Threshold Premium for 2011 is at least $50
million and the Aggregate Underwriting Gain is at least 6% from inception
through December 31, 2011 (the “Renewal Thresholds”), this Agreement shall
automatically be renewed until December 31, 2016 as follows:








a.

FIH shall continue to write all Health Business in all states on IAIC Paper.




b.

If the Threshold Premium for 2016 is at least $80 million and the Aggregate
Underwriting Gain is at least 6% for years 2012 through 2016, in the event that
the Fair Market Value of the IHC Stock as January 1, 2017 is less than $80, IAIC
agrees to pay to FIH, in cash, $10,000,000 less the Fair Market Value as of
January 1, 2017 multiplied by 125,000 and less any amounts paid to FIH pursuant
to paragraph 3(b); provided in no event would IAIC have to pay FIH more than
$5,000,000.  In the event that the Aggregate Underwriting Gain is less than 6%,
but not less than 4.5%, then the additional payment will be determined in
accordance with Schedule B hereto.




(d)

    2013 Bonus Payment. If the Threshold Premium for 2013 is at least $100
million and the Aggregate Underwriting Gain is at least 6% for years 2007
through 2013, then IAIC shall pay FIH an additional bonus of $1,000,000 cash.




(e)

    IHC Stock.  FIH shall not be required to own the IHC Stock at either
Measuring Date in order to receive any cash difference.  However, FIH must
retain ownership of the stock for 12 months following the issuance of the shares
by IHC.




4)

Loss Ratio Slide.  With respect to all Health Business, IAIC and FIH agree to
enter into a loss ratio slide arrangement whereby IAIC cedes a 0.35 to 1 two-way
slide off of the pivot point of a 100% Combined Ratio risk share.  All premiums
with respect to the arrangement shall be controlled by IAIC.  IAIC shall
determine the loss ratio 24 months after the beginning of any underwriting year
and IAIC shall pay FIH its pro rata share of any profit or FIH shall pay IAIC
its pro rata share of any loss within 20 days after the parties agree that such
determination is final.  The Loss Ratio Slide payments will be calculated
annually and paid on February 15 following each year-end based on estimated
losses for the prior year.  The Loss Ratio Slide will be trued-up through each
June 30 and December 31, with corresponding payouts on August 15 and February
15, respectively.

5)

Collateralization of FIH Risk.  FIH agrees to maintain collateralization in the
form of a Letter of Credit from a bank and in such form as reasonably acceptable
to IAIC, cash or IHC Stock, in the amount of at least 3.5% of the Earned Premium
for the twelve months prior to the evaluation date.  IAIC will evaluate the
collateralization of risk every six months.  FIH agrees to adjust the amount of
collateralization to maintain the 3.5% minimum.  The IHC Stock shall be
considered Collateralization of FIH Risk during the time period the IHC Stock is
held in trust described in the Initial Compensation paragraph of this letter.

6)

Administrative Expenses. The Administrative Expenses shall be as set forth on
Schedule C; provided (i) the premium tax (including the proportionate share of
all assessments and guaranty fund obligations relating to the Health Business)
shall be adjusted to actual as soon as all such taxes, assessments and
obligations are finalized and (ii) IAC will continue to provide program
management services to FIH in consideration of the IAC Management Fee for
Fully-Insured Health Business  each year during the term of this Agreement,
unless either party gives the other at least 90 days prior written notice that
such party wishes to terminate or revise such arrangement.




7)

Definitions:




a.

The term “Administrative Expenses” shall have the meaning set forth in Section 6

b.

The term “Aggregate Underwriting Gain” shall mean the weighted average on a
premium basis of the Aggregate Underwriting Gain for the fully insured business





and the Aggregate Underwriting Gain for the stop loss business.  The Aggregate
Underwriting Gain shall not include Other Business.

c.

The term “Aggregate Underwriting Gain for the Fully Insured Business” shall mean
the Underwriting Gain divided by earned premium for the given time period.  The
Aggregate Underwriting Gain for the Fully Insured Business shall not include
Other Business.

d.

The term “Aggregate Underwriting Gain for the Stop Loss Business” shall mean the
Underwriting Gain divided by the earned premium on a risk attaching basis.  The
Aggregate Underwriting Gain for the Stop Loss Business shall not include Other
Business.

e.

The term “Change of Control” shall mean:

i.

a change in the ownership of 50% or more of the outstanding common stock of IHC
or FIH, as the case may be, within a twelve month period; or

ii.

the stockholders of IHC or FIH, as the case may be, approve a merger or
consolidation of IHC or FIH, as the case may be,  with any other corporation,
other than a merger or consolidation which would result in the voting stock of
IHC or FIH, as the case may be, outstanding immediately prior thereto continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) at least 80% of the total voting power
represented by the voting stock or the other voting securities of such surviving
entity outstanding immediately after such merger or consolidation; or

iii.

the stockholders of IHC or FIH, as the case may be, approve a plan of complete
liquidation of IHC or FIH, as the case may be, or an agreement for the sale or
disposition by such company of all substantially all of its assets.

f.

The term “Combined Ratio” shall mean the sum of losses incurred (including
extra-contractual obligations and loss adjustment expenses), plus Administrative
Expenses all for the contract year under consideration, divided by earned
premium during the same contract year.

g.

The term “IAIC Paper” shall mean policy forms or certificates of coverage
written by IAIC.  In the event that IAIC does not have an approved Health
Business product at the time FIH has an opportunity to write business in a
particular state, FIH shall first offer such business, in writing, to IHC’s
other carriers who have such product approved and are rated at least B+ by AM
Best.  If IHC declines to write such business or does not respond to FIH’s
written offer within 10 days, then FIH shall be free to write such business with
another carrier.  Any Health Business and Other Business written on IHC Paper
under the terms of this paragraph shall be included in the Health Business and
will be considered IAIC Paper for the purposes of this letter.  Other Business
written by IAIC or one of its affiliates shall also be considered IAIC Paper for
the purposes of this letter.

h.

The term “IHC Paper” shall mean policy forms or certificates of coverage written
by Standard Security Life Insurance Company of New York or Madison National Life
Insurance Company, Inc.

i.

The term “Threshold Premium” shall mean the sum of (i) earned premium for the
Fully-Insured Business plus (ii) annualized premium for the Stop-Loss Business
plus (iii) the earned premium for the Other Business for the time period
specified.

j.

The term “Fair Market Value” shall mean the average closing price of the IHC
Stock





for the ten business day period prior to the Measuring Date.

k.

The term “Measuring Date” shall mean December 31, 2011 or December 31, 2016, as
the case may be.

l.

The term “Underwriting Gain” shall mean earned premium less incurred claims less
earned expenses.

8)

Conditions.




(a)

FIH shall be entitled to terminate the exclusive nature of the relationship in
the event:




(i)

of a Change of Control of IHC;




(ii)

of the termination of AMC as the consulting actuary for the Health Business; or




(iii)

of the ratings of IAIC and IHC’s other carriers that are able to write the
Health Business fall below B+.




(b)

IAIC shall be entitled to terminate this Agreement in the event:




(i)

the Health Business experiences a Combined Ratio of at least 100% for two
consecutive years.  This calculation shall be made three (3) months following
the end of the applicable contract year; provided IAIC gave FIH written
provisional notice of termination not less than six months prior to the
effective date of termination ; or

(ii)

 of a Change of Control of FIH.

9)

Termination.  Upon termination of this Agreement, IHC shall not be obligated to
remit additional payments under the paragraph 3 of this Letter, and FIH shall be
entitled to keep its IHC Stock.  The Loss Ratio Slide arrangement will terminate
with one additional true-up of any outstanding run-out calculations, and FIH
shall not be obligated to assume risk for any years after the termination date.

10)

Rates and Underwriting Guidelines.  IAIC agrees that during the time the
business is being written on IAIC Paper (or IHC Paper), the underwriting
guidelines and rates applicable to the Health Business shall not be modified in
a manner which is not actuarially justified.

11)

Filing of Forms.  FIH is responsible for working with ICC to file the
appropriate forms necessary to issue business on IAIC Paper.  FIH and IHC will
each bear 50% of ICC’s costs related to the filing of the forms.  

12)

Finder’s Fee.  Neither IAIC nor FIH has incurred any liability for any finders’
or brokers’ fees or commissions in connection with the transactions contemplated
hereby.

13)

Expenses.  Each party hereto shall bear its own costs and expenses incurred in
connection with the transactions described herein unless otherwise agreed to in
writing.




14)

Public Announcements.  There shall be no announcement, press release or other
public statement concerning the transactions described herein without the prior
approval of IAIC and FIH.




15)

Entire Agreement.  This Agreement constitutes the complete understanding of the
parties with respect to the matters referenced herein, and any other agreements,





contracts or understandings (whether written or oral) are superseded by the
terms hereof.




16)

Governing Law.  The validity and interpretation of this Agreement shall be
governed by the laws of the State of Delaware.




If the foregoing is acceptable and sets forth our mutual understandings
concerning these matters, please so indicate by signing below.




Independence American Insurance Company




By: /s/ David T. Kettig

      David T. Kettig, Chief Operating Officer




AGREED AND ACCEPTED this

22nd day of February, 2006







First Integrated Health, Inc.







By:

/s/ Mouzon Bass III

Mouzon Bass, III

President











Schedule A




To Be Determined





Schedule B

Additional Payment Schedule







AP = Additional Payment

AUG = Average Underwriting Gain

PAUG = Payment if Actual Underwriting Gain = 6%




AP = (PAUG) * ((1-(6-AUG)/1.5)





Schedule C

Expense Schedule







 

Fully Insured

Stop Loss

   

AMC Consulting Fee

1.0%

2.0%

Administration and Commission Allowance

14.0%

21.0%

IAC Management Fee

1.0%

N/A 

IAIC Carrier Fee

3.0%

4.0%

Provisional Premium Tax

2.5%

2.5%

Total Expenses

21.5%

29.5%

   






